Citation Nr: 0019904	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  94-01 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1950 to September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision 
denying service connection for PTSD.  

This matter was previously before the Board in March 1996 and 
September 1997 when it was remanded for additional 
development of the veteran's claim for PTSD.  The requested 
development has been completed and the case is returned to 
the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred as a result of active service.  
38 U.S.C.A. §§ 101(16), 1110, 1131, (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran has described several stressors to support his 
claim.  These include (1) learning that a friend had been 
killed while on the way to Korea; (2) learning while in Korea 
that 3,945 paratroopers had been killed; (3) incidents 
described by the veteran as having occurred during his basic 
training and noted in his February 1993 Substantive Appeal, 
and a July 1994 Statement in support of his claim; and (4) 
serving as a medic and ambulance driver and being shot at 
while transporting wounded.

In this case, the veteran is claiming that as a result of 
stressors he experienced during the Korean war, he now has 
PTSD.  A VA record of outpatient treatment from February 1992 
shows that the veteran was referred to a mental health clinic 
for evaluation following a request for re-write of his 
prescriptions.  The provisional diagnosis on referral noted a 
history of PTSD.  On evaluation at the clinic, he talked to 
the examiner about events of the Korean war, and although he 
expressed the idea that he might have multiple personalities, 
this was not apparent on further examination.  The assessment 
was that the veteran "may be somewhat depressed; but may 
have PTSD."

A VA psychiatric examination was conducted in November 1992.  
The veteran stated that he tended to block out some of his 
war experiences.  He indicated that in the past he had 
"nightmares of his Korean flashbacks."  The impression of 
the examiner included dysthymic disorder, and schizoid 
personality disorder, with no mention of PTSD.

In February 1993, the veteran was afforded a VA general 
medical examination.  The examiner noted that "he complained 
of being very nervous all the time and has memories of his 
bad times in the service."  The impression was "[p]ost 
traumatic stress syndrome" for which he was taking 
medication.

In April 1999, the veteran was provided a VA mental disorders 
examination.  The medical records were reviewed.  The 
examiner noted the following regarding the veteran's current 
complaints:

He denies periods of nightmares, but he 
reports having some recollection of 
certain events in Korea while he was 
assigned there overseas.  The flashback 
is about the 182nd Paratroopers who all 
died except for 5, but he actually was 
not with the unit in combat, he only saw 
the unit while in basic training.  In 
connection with his claim for symptoms of 
post-traumatic stress disorder, he also 
indicates that he would have 
recollections of memories in Korea by 
just hearing the name "Korea" mentioned 
on TV.  There are no other specific 
events or situations associated with his 
so-called claim of reliving symptoms.

He also mentioned that a friend of his . 
. . died in Korea from possibly a gunshot 
wound.  He actually never saw the 
incident, and he was attempting to see 
him, only to learn from someone that he 
died.  There is one interesting situation 
while he was in basic training, which he 
indicates that he felt being harassed by 
his NCO, who was always commenting to 
him, 'I love you,' in front of the 
platoon.  He felt worried about this, 
that something was wrong with him, 
perhaps some indication of some paranoid 
ideations.  

The examiner noted that the veteran had been under 
psychiatric care for the past 27 years, and had been 
diagnosed with schizophrenia and depression.  The veteran 
stated that he was taking medication to control his temper, 
but he still had periodic auditory hallucinations.  On 
objective examination, the veteran was unkempt, disheveled, 
was somewhat sedated but was able to focus well enough with 
adequate attention span for examination.  There was no 
evidence of looseness of association, but his responses were 
lacking in detail.  The examiner noted that he reported 
reliving experiences in Korea, but it was not distressing and 
unclear as to whether he really experienced these events.  
The examiner indicated that although he did work as a medic 
and attended the wounded, his reliving symptoms was not 
related to his participation in this function.  He had 
auditory hallucinations.  He heard two different voices 
calling his name.  He was paranoid all the time.  He claimed 
that he used to have delusions of reference and persecutory 
delusions of conspiracy.  He stated that he was well at the 
present time with his medication.  He reported his mood as 
depressed, of a chronic nature.  The Axis I diagnosis was 
schizophrenia, residual type.

The veteran was referred for psychological testing.  The 
examiner noted that the profile resulting from the Minnesota 
Multiphasic Personality Inventory (MMPI) was not valid but 
also noted the results to be remarkably consistent with the 
diagnosis of schizophrenia with auditory hallucinations, 
paranoid ideation and depression.  The veteran was also 
administered the Mississippi Scale for Combat-Related Post-
Traumatic Stress Disorder (Mississippi Scale) which the 
examiner noted, together with the fact that the veteran did 
not engage in combat with the enemy, suggested that the 
diagnosis of post-traumatic stress disorder was not 
warranted, and that the elevated score on the Mississippi 
Scale probably reflected the veteran's diagnosis of 
schizophrenia.  It was also noted that the veteran recently 
had eye surgery and as such some testing was done with the 
questions read to him.  It was recommended that when his 
eyesight improved he be retested without the test being read 
to him.  

An addendum by the examiner who conducted the psychiatric 
examination was prepared.  The examiner stated that the 
testing would not support a PTSD diagnosis and in view of 
this and the accompanying psychological evaluation, PTSD was 
not warranted as a diagnosis.  The examiner noted that the 
diagnosis was schizophrenia, residual type which was 
corroborated by the testing results.  

In August 1999, the veteran was retested with the MMPI, this 
time without the items being read to him.  The results were 
again noted to be invalid.  The examiner noted that there was 
no reason to change the earlier evaluation, adding that the 
veteran's postservice history, vocational and social, 
suggested a cognitive and emotional inefficiency and 
marginality which was consistent with the diagnosis of 
schizophrenia.  

A second addendum dated in September 1999 by the examiner who 
conducted the psychiatric examination noted that in view of 
the repeat MMPIs, a diagnosis of PTSD remained not warranted.  
As corroborated by the results of these current psychological 
testings, his AXIS I diagnosis of schizophrenia, residual 
type remained.

Service Connection and the Requirement of
Submitting a Well Grounded Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Establishing Service Connection for PTSD

While this appeal was pending, the applicable regulations 
regarding service connection for PTSD, 38 C.F.R. § 3.304(f), 
were amended on June 18, 1999, effective March 7, 1997.  See 
64 Fed. Reg. 32807-32808 (June 18, 1999) (to be codified at 
38 C.F.R. § 3.304(f) (1999)).  Historically, under the old 
regulations, service connection for PTSD required: (1) a 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).  Under the new 
regulations, service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD, (2) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999).  

With respect to the first element (a diagnosis of PTSD), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that "a clear 
(that is, unequivocal) PTSD diagnosis by a mental-health 
professional must be presumed . . . to have been made in 
accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  
Moreover, the Court concluded that "under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of predisposition toward development of that 
condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

Analysis

The veteran's claim is well grounded.  He has met the three 
requirements for establishing a well grounded claim for 
service connection for PTSD.  He has at least suggestions of 
a current diagnosis of PTSD, has related his account of the 
occurrence of a stressful event or events during service, and 
has presented evidence generally linking his PTSD to his 
active service.  See Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997). 

The diagnosis of PTSD is a medical determination requiring 
medical knowledge or training.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Board is therefore constrained 
by the medical evidence of record in deciding whether the 
veteran has PTSD.  The Board finds that, based on the medical 
evidence, the veteran does not have PTSD.  In making this 
determination, the Board notes that there are two impressions 
suggestive of PTSD in the claims file.  The first is a VA 
outpatient treatment record dated in February 1992 from the 
mental health clinic.  In this evaluation, he talked to the 
examiner about events of the Korean war.  The assessment was 
that the veteran "may be somewhat depressed; but may have 
PTSD."  In a February 1993 VA general medical examination, 
the examiner noted that the veteran complained of "bad times 
in the service" and an impression of "[p]ost traumatic 
stress syndrome" was given.  Neither assessment is 
persuasive of a diagnosis of PTSD, either alone or in 
connection with the other medical evidence in the claims 
file.  The first is an impression which appears to be based 
on the veteran's discussion of events during the Korean war.  
It is not supported by any testing of the veteran, or any 
evaluation of the veteran's current symptoms.  It is merely a 
statement of possible diagnosis.  The second assessment is 
merely ancillary to the medical evaluation.  This is evident 
from the notation by the examiner following the only 
psychiatric complaints by the veteran that a psychiatric 
examination was recently done and the report of this should 
be attached (which did not diagnose PTSD).  The examiner was 
apparently not a mental health professional, and his report 
did not indicate any stressors or any basis for the 
impression of "post-traumatic stress syndrome."  The 
February 1993 medical report does not indicate any 
psychiatric evalution by a mental health professional and 
does not provide a diagnosis in accordance with 38 C.F.R. 
§ 4.125.  38 C.F.R. § 3.304(f) (1999), and see Cohen v. 
Brown, 10 Vet. App. 128, 139-140 (1997).  As such, while 
these assessments may be sufficient evidence of PTSD to 
render the veteran's claim well grounded, they are 
unacceptable as medical diagnoses of PTSD.

In contrast to the above, the veteran received a very 
thorough evaluation of his mental condition in the April 1999 
VA examination, which included a complete review of the 
claims file, the veteran's medical and psychiatric history, 
and the veteran's complaints including an assessment of his 
claimed stressors.  A mental status examination was 
performed, as well psychological testing, all of which the 
examiner noted resulted in a diagnosis of schizophrenia, and 
which the examiner specifically stated did not support a 
diagnosis of PTSD.  Clearly, this evaluation is the most 
probative evidence of the question of whether the veteran has 
PTSD.  As such, the Board finds that based on the medical 
evidence, the veteran does not have PTSD.  

The preponderance of the evidence is against the claim for 
service connection for PTSD.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131 (West 1991); see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  Because the clear preponderance of the medical 
evidence shows that the veteran does not have PTSD, the claim 
must be denied.

Because the evidence is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1997).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board further finds that because the veteran does not 
have PTSD, he is missing an essential element of the claim 
and therefore there is no need to consider the question of 
the veteran's claimed stressors, notwithstanding the efforts 
already undertaken by the RO in developing the veteran's 
alleged stressors.


ORDER

Service connection for PTSD is denied.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

